Citation Nr: 1636834	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  08-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus and/or the service-connected posttraumatic stress disorder (PTSD) and the medications required for the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a Notice of Disagreement (NOD) in February 2008 and was provided with a Statement of the Case (SOC) in May 2009.  The Veteran then perfected his appeal with the timely submission of a VA Form 9 in July 2009.

In May 2011, the Veteran appeared at a Travel hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims file.

In September 2011 and May 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal was then returned to the Board, and in October 2015, the Board denied the Veteran's erectile dysfunction claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the October 2015 Board decision and remanded the claim to the Board for compliance with the directives specified by the JMR.  The issue has now been returned to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a VA addendum medical opinion is needed before the claim can be addressed on its merits.

Specifically, the Veteran was afforded a VA examination in October 2011.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that he could not resolve the issue of whether the Veteran's current erectile dysfunction was caused or aggravated by the Veteran's service-connected diabetes mellitus or his PTSD, to include his taking of a psychiatric medication (Fluoxetine), without resorting to mere speculation.  The Veteran was provided another VA examination in April 2012.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner found that the Veteran's currently diagnosed erectile dysfunction was not caused by his service-connected Type II diabetes mellitus and/or his service-connected PTSD.  In June 2014, the April 2012 VA examiner provided an addendum medical opinion, following another review of the Veteran's claims file.  The examiner determined that the Veteran's current erectile dysfunction was not caused by his PTSD medication.  

Thus, to date, competent VA medical opinions addressing the aggravation element of secondary service connection and addressing the causation element of secondary service connection for the service-connected diabetes mellitus medications have not been obtained.  38 C.F.R. § 3.310 (2015).  Accordingly, the Board finds that a VA addendum medical opinion regarding the etiology of the current erectile dysfunction is necessary.  


Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an examiner or examiners who provided the June 2014 VA medical opinion, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The VA examiner should thoroughly review the Veteran's VA claims file, to include a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner is asked to address the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current erectile dysfunction was caused by the medications required for the service-connected Type II diabetes mellitus?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current erectile dysfunction was aggravated beyond the natural progression of the disease by the service-connected Type II diabetes mellitus, to include the medications required for the Type II diabetes mellitus?

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current erectile dysfunction was aggravated beyond the natural progression of the disease by the service-connected PTSD, to include the medications required for the PTSD?

In forming his or her opinions, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

The examiner should provide rationale for any opinions expressed.  If the examiner is unable to express the requested opinion without resort to mere speculation, then he or she should explain why this is the case.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




